Dissenting Opinion by
Hoffman, J.:
Judge Spaulding's able opinion, which appears below, sets out at length the facts of this case. These facts present the question whether appellants were denied their right to a speedy trial. Judge Spaulding answers this question with care and insight. He concludes that, because appellants were denied their right, the case should be remanded to determine whether the denial was intentional. Because I differ with respect to the purpose of the remand, I write this brief opinion.
*107Upon review of tlie record, I find that appellants did not come within either the Act of June 28, 1957, P. L. 428, §§1, 2, 19 P.S. §§881, 882, nor within the Agreement on Detainers, Act of September 8, 1959, P. L. 829, 19 P.S. §1431 et seq. Accordingly, appellants’ claim must rest upon constitutional error. Since their cases arose before the Supreme Court opinion in Klopfer v. North, Carolina, 386 U.S. 213, 87 S. Ct. 988 (1967), they must show “evidence of actual prejudice” from the state’s delay in bringing them to trial, even when that delay is intentional. Dickey v. Florida, 398 U.S. 30, 38, 90 S. Ct. 1564, 1569 (1970).* No record has been made which would allow us to determine whether actual prejudice occurred. Accordingly, I would remand the record for a hearing, at which appellants may present testimony to establish their claim of prejudice from the denial of a speedy trial.
Montgomery, J., joins in this dissenting opinion.

 Justice Brennan, joined by Justice Marshall, indicated that pre-Klopfer, “deliberate delay” and “substantial prejudice” may be the test to determine whether a defendant has been denied his right to a speedy trial. Id. at 40, 90 S. Ct. at 1570. Post -Klopfer, the test may still be “prejudice” until the point where “there arises a probability of substantial prejudice.” Then, “it may be that an accused makes out a prima facie case of denial of speedy trial by showing that his prosecution was delayed beyond the point at which a probability of prejudice arose and that he was not responsible for the delay, and by alleging that the government might reasonably have avoided it.” Id. at 55-6, 90 S. Ct. at 1577-1578 [Emphasis added.].